Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/19/22.  Claim(s) 9-11 are cancelled.  Claim(s) 1-8 and 12-23 are pending. Claim(s) 5-8 and 12-23 have been withdrawn.  Claim(s) 1-4 are examined herein. 
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's amendments to the claims have rendered the double patenting rejections over 8,598,383 and 17/625,765 of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the double patenting rejection over 8,455,470 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.
Applicant's desire to hold the double patenting rejection over copending application 17/197,736 in abeyance is acknowledged. The rejection(s) of the last Office Action are maintained for reasons of record and repeated below for Applicant's convenience.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwag et al. (US 8,455,470 B2; of record).
Gwag et al. discloses the compound 2 (i.e. the instant election; shown below; see, for example, column 7, the figures, the example, and the whole document; related to claims 2 and 3) and the use in a composition which is orally administered to animals in amounts of, for example, 300 mg/kg in a mouse (see, for example, the Figures, specifically Figs. 1 and 11-13, and the Examples, specifically Examples 3 and 6).  The Examiner calculates that this is about 14 mg administered per average 47 g mouse.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to the instant limitation drawn to the use of a pharmaceutically acceptable excipient, the disclosure of Gwag et al. makes it clear that the compound therein is to be used in a composition (see, for example, the title, abstract, claims, and throughout the document), exemplifies uses of the solid compound 2 (see, for example, the synthesis of compound 2 at column 13) as a solution (i.e. use with a pharmaceutically acceptable excipient; see, for example, Example 4 at column 18), and those of skill in the art understand that active agents essentially always need to be used with acceptable excipients.  Based on the disclosure of Gwag et al. one of ordinary skill would have immediately envisaged the use of the instant compound as a composition in a pharmaceutically acceptable excipient.

Response to Arguments
The Applicant argues “Applicant respectfully submits that Gwag et al. do not teach or suggest a composition comprising 10 mg to 1000 mg of the compound of formula (I)”.
This is not found persuasive.  It is clear from the disclosure of Gwag et al. that the composition was orally administered to mice in amounts including about 50 mg.  Thus, the claims remain anticipated.
The prior art discloses the use of the instantly claimed compound as an active agent, and in general the amount of an agent, by itself, does little to infer patentability.  Without any sort of concrete difference (e.g. the specific excipients/formulation, polymorph, etc.), the instant claims will remain anticipated.  Further, subtle differences added to the instant claims to separate them from the prior art, e.g. modifying solely the dose, are likely to be obvious in light of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 8,455,470 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a composition of 10-1000 mg of compounds of formula I, including 2-hydroxy-5-[2-(4-trifluoromethyl-phenyl)-ethylamino]benzoic acid (shown below).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The patent uses the instant election (2-hydroxy-5-[2-(4-trifluoromethyl-phenyl)-ethylamino]-benzoic acid) in a method, thus anticipating the instant compound, and the patent further claims a dose of 20 mg/kg to about 100 g/kg, which overlaps with the instant rage.  Thus, the patented claims make the instant claims obvious.
With respect to the instant limitation drawn to the use of a pharmaceutically acceptable excipient, those of skill in the art understand that active agents essentially always need to be used with acceptable excipients.  One of ordinary skill would have immediately envisaged the use of the instant compound as a composition in a pharmaceutically acceptable excipient.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-15, 22, 24-26, 28, 29, 32, and 33 of copending Application No. 17/197,736. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are generally drawn to a composition of 10-1000 mg of compounds of formula I (shown below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

  The copending claims are generally drawn to compositions and methods that utilize compounds such as 2-Hydroxy-5-(2,3,5,6-tetrafluoro-4-trifluoromethylbenzylamino)benzoic acid which anticipates the instant compound, and further claims a dose of 50-2000 mg, which overlaps with the instant rage.  Thus, the copending claims make the instant claims obvious.
With respect to the instant limitation drawn to the use of a pharmaceutically acceptable excipient, the copending claims are generally drawn to the use of the compound therein in a composition, and those of skill in the art understand that active agents essentially always need to be used with acceptable excipients.  One of ordinary skill would have immediately envisaged the use of the instant compound as a composition in a pharmaceutically acceptable excipient.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim(s) 9-11 are cancelled.  Claim(s) 5-8 and 12-23 have been withdrawn.  Claim(s) 1-4 are rejected.  No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON A DECK/
Examiner, Art Unit 1627

/Kortney L. Klinkel/Supervisory Patent Examiner, Art Unit 1627